FULMER, Judge.
Ronnie Vaughn appeals his convictions and sentences for attempted capital sexual battery, capital sexual battery, and lewd and lascivious act. Of the four issues he raises, we find merit in one, for which we reverse and remand for correction of the judgment.
Vaughn correctly asserts that the judgment reflects a conviction for sexual battery in count one, when, in fact, the jury found him guilty of the lesser charge of attempted sexual battery in that count. This appears to be a scrivener’s error on the judgment that does not affect the sentence imposed. Accordingly, we reverse and remand with directions to the trial court to correct the judgment to reflect a conviction for attempted sexual battery in count one.
We reject the other three issues raised on appeal because the alleged errors were not preserved for review.
Reversed and remanded.
ALTENBERND, A.C.J., and SILBERMAN, J., concur.